               Case 19-10210-LSS             Doc 182       Filed 02/20/19        Page 1 of 10



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                            Chapter 11
In re:
                                                            Case No. 19-10210 (LSS)
Charlotte Russe Holding, Inc., et al.,1
                                                            (Jointly Administered)
                   Debtors.
                                                            Hearing Date: March 6, 2019 at 1:00 p.m. (ET)
                                                            Obj Due: February 27, 2019 at 4:00 p.m. (ET)


         DEBTORS’ MOTION FOR ENTRY OF AN ADMINISTRATIVE ORDER
         ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND
              REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

         Charlotte Russe Holding, Inc. and certain of its affiliates, as debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases, by their

undersigned proposed counsel, hereby move (the “Motion”) this Court for the entry of an order

substantially in the form submitted herewith (the “Proposed Order”), pursuant to sections 105(a),

327, 330, and 331 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), establishing

procedures for interim compensation and reimbursement of expenses for court-approved

professionals retained by the Debtors and the Committee, as defined below. In support of this

Motion, the Debtors respectfully represent as follows:




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located at
5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.


{BAY:03448242v1}
                Case 19-10210-LSS          Doc 182      Filed 02/20/19    Page 2 of 10



                                            JURISDICTION

        1.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157 (b)(2).

        2.         Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to the Motion if it is determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        3.         The statutory predicates for the relief requested herein are sections 105, 327, 330,

and 331 of the Bankruptcy Code.

                                            BACKGROUND

        4.         On February 3, 2019 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. The Court has entered an order for joint administration of

these Cases [D.I. 4].

        5.         On February 13, 2019, Region 3 of the Office of the United States Trustee (the

“U.S. Trustee”) appointed a seven-member Official Committee of Unsecured Creditors (the

“Committee”). No trustee or examiner has been appointed.

        6.         Further information regarding the Debtors’ business operations and the events

leading up to the Petition Date and the facts and circumstances further supporting the relief

requested herein are set forth in the Declaration of Brian M. Cashman, Chief Restructuring


{BAY:03448242v1}                                    2
                  Case 19-10210-LSS             Doc 182        Filed 02/20/19       Page 3 of 10



Officer of Charlotte Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First

Day Motions [D.I. 3] (the “First Day Declaration”), which is incorporated herein by reference.

           7.       The Debtors have, or will file applications to retain: (i) Cooley LLP as their

bankruptcy counsel; (ii) Bayard, P.A, as their Delaware co-counsel, (iii) Berkeley Research

Group, LLC to provide a Chief Restructuring Officer and additional personnel, (iv) Guggenheim

Securities, LLC as their investment banker, (v) A&G Realty Partners, LLC as their real estate

advisor, (vi) Malfitano Advisors, LLC as their asset disposition consultant, and (vii) Donlin,

Recano & Company, Inc. as their administrative agent. The Debtors reserve their right to retain

other professionals as appropriate in connection with the administration of these cases as they

progress.

           8.       In addition, the Debtors anticipate that the Committee will file applications

seeking to retain counsel or other advisors to assist it in fulfilling its fiduciary obligations.

           9.       The Debtors propose that, except as otherwise provided in an order of the Court

authorizing the retention of a particular Professional (as defined below), the Professionals be

permitted to seek interim payment of compensation and reimbursement of expenses in

accordance with the following procedures (the “Compensation Procedures”):

                    (a)   On or before the 20th day of each month, or as soon as practicable
                          thereafter, each Professional may file an application (a “Monthly Fee
                          Application”) with the Court for interim approval and allowance of
                          compensation for services rendered and reimbursement of expenses
                          incurred during any preceding month or months2 and serve a copy of
                          such Monthly Fee Application by first class mail on each of the
                          following parties:

                          (i)      Proposed counsel to the Debtors: (x) Cooley LLP, 1114
                                   Avenue of the Americas, New York, NY 10036 (Attn: Seth
                                   Van Aalten, Esq. and Michael A. Klein, Esq.) and (y) Bayard


2
    The first Monthly Fee Application will cover the period from the Petition Date through February 28, 2019.

{BAY:03448242v1}                                           3
               Case 19-10210-LSS           Doc 182       Filed 02/20/19    Page 4 of 10



                                 P.A., 600 North King Street, Ste. 400, Wilmington, DE
                                 19801 (Attn: Justin Alberto, Esq. and Erin R. Fay, Esq.);

                         (ii)    The Office of the United States Trustee, 844 King Street,
                                 Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn:
                                 Jane M. Leamy);

                         (iii)   Counsel to Bank of America, N.A., as the Prepetition ABL
                                 Agent and the DIP Agent: (x) Morgan, Lewis & Bockius
                                 LLP, One Federal Street, Boston, MA 02110 (Attn: Julia
                                 Frost-Davies, Esq. and Christopher L. Carter, Esq.) and
                                 (y) Richards, Layton & Finger, PA, One Rodney Square, 920
                                 North King Street, Wilmington, DE 19801 (Attn: Mark D.
                                 Collins);

                         (iv)    King & Spalding LLP, 1185 6th Avenue, New York, NY
                                 10036 (Attn: Michael Rupe, Esq. and W. Austin Jowers,
                                 Esq.), as counsel to Jefferies Finance LLC, as Prepetition
                                 Term Agent, and counsel to certain of the Prepetition Term
                                 Lenders; and

                         (v)     Proposed counsel to the Committee: Whiteford, Taylor &
                                 Preston LLC, The Renaissance Centre, Suite 500, 405 North
                                 King Street, Wilmington, DE (Attn: Christopher Samis, Esq.
                                 and Katherine Good, Esq.) (collectively, the “Notice
                                 Parties”).

                         Any Professional that fails to file a Monthly Fee Application for a
                         particular month or months may subsequently submit a consolidated
                         Monthly Fee Application including any prior month or months,
                         which shall comply with the applicable provisions of the Bankruptcy
                         Code and Local Rules, and otherwise governed by these
                         Compensation Procedures.

                   (b)   Each Notice Party will have until 4:00 p.m. (prevailing Eastern
                         Time) on the 20th day (or the next business day if such day is not a
                         business day) after service of a Monthly Fee Application to object
                         thereto (the “Objection Deadline”). Twenty-four (24) hours after the
                         expiration of the Objection Deadline, each Professional may file a
                         certificate of no objection with the Court, after which the Debtors are
                         authorized and directed to promptly pay the Professional an amount
                         equal to the lesser of (a) 80% of the fees and 100% of the expenses
                         requested in the Monthly Fee Application (the “Maximum Monthly
                         Payment”) or (b) 80% of the fees and 100% of the expenses
                         requested in the Monthly Fee Application (the “Reduced Monthly
                         Payment”) that are not subject to an Objection (as defined below).


{BAY:03448242v1}                                     4
               Case 19-10210-LSS           Doc 182      Filed 02/20/19    Page 5 of 10



                   (c)   If any Notice Party objects to a Professional’s Monthly Fee
                         Application, the objecting party must file with the Court on or before
                         the Objection Deadline a written objection (the “Objection”)
                         delineating with particularity the reasons for the Objection to any
                         particular time entry or task in question and serve such Objection on
                         the affected Professional and each of the Notice Parties so that such
                         Objection is received on or before the Objection Deadline.
                         Thereafter, the objecting party and the Professional may attempt to
                         resolve the Objection on a consensual basis. If the parties are unable
                         to reach a resolution of the Objection within 20 days after service of
                         the Objection, the Professional may either; (i) file a response to the
                         Objection with the Court, together with a request for payment of the
                         difference, if any, between the Maximum Monthly Payment and the
                         Reduced Monthly Payment made to the affected Professional (the
                         “Incremental Amount”) or (ii) forego payment of the Incremental
                         Amount until the next interim or final fee application hearing, at
                         which time the Court will consider and dispose of the Objection, if
                         requested by the parties.

                   (d)   At three-month intervals (the “Interim Fee Period”), each of the
                         Professionals may file with the Court and serve on the Notice Parties
                         a request (an “Interim Fee Application”) for interim Court approval
                         and allowance of the compensation and reimbursement of expenses
                         sought by such Professional in its Monthly Fee Applications,
                         including any holdbacks, filed during the Interim Fee Period,
                         pursuant to section 331 of the Bankruptcy Code. Each Professional
                         must file its Interim Fee Application within 45 days after the end of
                         the Interim Fee Period for which the request seeks allowance of
                         compensation and reimbursement of expenses. The first Interim Fee
                         Application should cover the Interim Fee Period from the Petition
                         Date through and including April 30, 2019.

                   (e)   The Interim Fee Application, which shall be substantially in the form
                         attached to the Proposed Order as Exhibit A, must include (i) the
                         Professional seeking compensation; (ii) the Interim Fee Period;
                         (iii) the amount of compensation and expenses sought; (iv) the
                         amount of fees and expenses paid to date or subject to an Objection;
                         (v) the Objection Deadline applicable to the Interim Fee Application;
                         and (vi) any other information requested by the Court or required by
                         the Local Rules. The Interim Fee Application need not include the
                         narrative discussion generally included in Monthly Fee Applications.

                   (f)   Objections, if any, to the Interim Fee Application shall be filed and
                         served upon the affected Professional and Notice Parties so as to be
                         received on or before the 20th day (or the next business day if such


{BAY:03448242v1}                                    5
               Case 19-10210-LSS           Doc 182       Filed 02/20/19    Page 6 of 10



                         day is not a business day) following service of the applicable Interim
                         Fee Application.

                   (g)   The Debtors shall request that the Court schedule a hearing on the
                         Interim Fee Applications at least once every three months, or at such
                         other intervals as the Court deems appropriate. The Court, in its
                         discretion, may approve an uncontested Interim Fee Application
                         without the need for a hearing upon the Professional’s filing of a
                         certificate of no objection. Upon allowance by the Court of a
                         Professional’s Interim Fee Application, the Debtors shall be
                         authorized to promptly pay such Professional all requested fees
                         (including the 20% holdback) and expenses not previously paid.

                   (h)   The pendency of an Objection to payment of compensation or
                         reimbursement of expenses will not disqualify a Professional from
                         the future payment of compensation or reimbursement of expenses
                         under the Compensation Procedures. Any Professional that fails to
                         file a Monthly Fee Application or an Interim Fee Application when
                         due or permitted will be ineligible to receive further interim
                         payments of fees or expenses under the Compensation Procedures
                         until such time as a Monthly Fee Application or Interim Fee
                         Application is submitted by the Professional. There will be no other
                         penalties for failing to file a Monthly Fee Application or an Interim
                         Fee Application in a timely manner.

                   (i)   Neither the payment of nor the failure to pay, in whole or in part,
                         monthly interim compensation and reimbursement of expenses under
                         the Compensation Procedures, nor the filing of or failure to file an
                         Objection, will bind any party-in-interest or the Court with respect to
                         the final allowance of applications for compensation and
                         reimbursement of expenses of Professionals. All fees and expenses
                         paid to the Professionals under these Compensation Procedures are
                         subject to disgorgement until final allowance by the Court.

        10.        By this Motion, the Debtors also request that each member of the Committee be

permitted to submit statements of expenses (excluding third-party counsel expenses of individual

Committee members) with supporting vouchers to Committee counsel, which counsel shall

collect and submit the Committee member’s request for reimbursement in accordance with the

Compensation Procedures. Approval of these Compensation Procedures, however, will not




{BAY:03448242v1}                                     6
               Case 19-10210-LSS          Doc 182      Filed 02/20/19   Page 7 of 10



authorize payment of such expenses to the extent that such payment is not authorized under the

Bankruptcy Code, Bankruptcy Rules, Local Rules, or the practice of this Court.

        11.        By this Motion, the Debtors further request that the Court limit the notice of

Monthly Fee Applications, Interim Fee Applications, and final fee applications (the “Final Fee

Applications,” and, together with the Monthly Fee Applications and Interim Fee Applications,

the “Applications”) to the Notice Parties. The Debtors further request that all other parties that

have filed a notice of appearance with the Clerk of the Court and requested notice of pleadings in

these cases be entitled to receive only notice of hearings on the Applications (collectively, the

“Hearing Notices”). Providing notice of Applications in such manner will allow the parties most

active in these cases to review and object to professional fees and will save the expense that

would be incurred in duplication and mailing costs.

        12.        The Debtors will include all payments made to Professionals in accordance with

the Compensation Procedures in their monthly operating reports, identifying the amount paid to

each Professional.

        13.        The procedures proposed herein will enable the Debtors to closely monitor the

costs of administration and implement efficient cost-management procedures. In addition, these

proposed Compensation Procedures will allow the Court and the key parties in interest, including

the U.S. Trustee, to more efficiently monitor the compensation and reimbursement of

Professionals.

                                       RELIEF REQUESTED

        14.        By this Motion, the Debtors seek entry of an order, pursuant to sections 105(a),

327, 330, and 331 of the Bankruptcy Code, Bankruptcy Rule 2016, and Local Rule 2016-2,

establishing procedures for interim compensation and reimbursement of expenses of court-


{BAY:03448242v1}                                   7
               Case 19-10210-LSS           Doc 182       Filed 02/20/19    Page 8 of 10



approved professionals (each a “Professional” and collectively, the “Professionals”).              The

Professionals seeking compensation will be required to file fee applications with the Court

pursuant to sections 330 and 331 of the Bankruptcy Code on terms that satisfy the requirements

of Local Rule 2016-2. Additionally, the Debtors seek approval of a procedure for reimbursement

of reasonable out-of-pocket expenses incurred by members of any statutory committee appointed

in these cases.

        15.        The Debtors respectfully submit that an order establishing compensation

procedures for the Professionals will streamline the compensation process and enable the Court

and other parties to monitor more effectively the fees incurred in these cases.

                                 BASIS FOR RELIEF REQUESTED

        16.        Section 331 of the Bankruptcy Code provides:

                   A trustee, an examiner, a debtor’s attorney, or any professional person
                   employed under section 327 or 1103 of this title may apply to the court not
                   more than once every 120 days after an order for relief in a case under this
                   title, or more often if the court permits, for such compensation for services
                   rendered before the date of such an application or reimbursement for
                   expenses incurred before such date as is provided under section 330 of this
                   title. After notice and a hearing, the court may allow and disburse to such
                   applicant such compensation or reimbursement.

11 U.S.C. § 331.

        17.        The implementation of the Compensation Procedures is justified in these cases.

Absent streamlined Compensation Procedures, the professional fee application and review

process would be burdensome on the Debtors, the Professionals, and this Court.                     The

Compensation Procedures suggested herein will enable all parties to closely monitor costs of

administration while permitting the Debtors to maintain a more predictable cash flow and an

efficient cash management system. The Debtors, therefore, respectfully submit that the relief

requested by this Motion is warranted in these cases.

{BAY:03448242v1}                                     8
               Case 19-10210-LSS           Doc 182      Filed 02/20/19    Page 9 of 10



                                               NOTICE

        18.        Notice of this Motion has been given to (i) the U.S. Trustee; (ii) proposed counsel

to the Committee; (iii) the Prepetition ABL Agent and DIP Agent; (iv) King & Spalding, LLP, as

counsel to the Prepetition Term Agent and certain of the Prepetition Term Lenders; and (v) all

parties who, as of the filing of this Motion, have filed a notice of appearance and request for

service of papers pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested

in this Motion, the Debtors respectfully submit that no further notice is necessary.




                              [Remainder of page intentionally left blank.]




{BAY:03448242v1}                                    9
              Case 19-10210-LSS       Doc 182        Filed 02/20/19   Page 10 of 10



                                        CONCLUSION

        WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form of the Proposed Order attached hereto, granting the relief requested

herein and such other relief as the Court deems appropriate under the circumstances.


Dated: February 20, 2019
       Wilmington, Delaware

                                            BAYARD, P.A.

                                            /s/ Daniel N. Brogan
                                            Justin R. Alberto (No. 5126)
                                            Erin R. Fay (No. 5268)
                                            Daniel N. Brogan (No. 5723)
                                            600 North King Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 655-5000
                                            Facsimile: (302) 658-6395
                                            Email: jalberto@bayardlaw.com
                                                    efay@bayardlaw.com
                                                    dbrogan@bayardlaw.com

                                                      - and -

                                            COOLEY LLP
                                            Seth Van Aalten
                                            Michael Klein
                                            Summer M. McKee
                                            1114 Avenue of the Americas
                                            New York, New York 10036
                                            Telephone: (212) 479-6000
                                            Facsimile: (212) 479-6275
                                            Email: svanaalten@cooley.com
                                                   mklein@cooley.com
                                                   smckee@cooley.com

                                            Proposed Co-Counsel for the Debtors
                                            and Debtors in Possession




{BAY:03448242v1}                                10
